Citation Nr: 1521001	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  14-25 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for status post L4-S1 hemilaminectomy, discectomy, with medial facetectomy (claimed as chronic lower back pain).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from January 1979 to July 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2013 decision of the Regional Office (RO) in Roanoke, Virginia.

In March 2015, the Veteran testified at a Board hearing before the undersigned Veteran's Law Judge; a transcript of the hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran's current low back disability is related to service.


CONCLUSION OF LAW

The criteria to establish service connection for a low back disability have been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his current low back disability is a result of service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Upon entrance and discharge from service, the Veteran did not have any abnormalities noted on his physical examinations.  However, service treatment records show various complaints of lower back pain.

The Veteran's claim was denied based on a negative VA medical opinion from October 2013.  In the examination report, the examiner noted that the Veteran's private treatment records from 2003 were reviewed.  In these records, the Veteran endorsed onset of low back pain only as recently as August of 2003, which the examiner noted was 21 years after service.  As such, the examiner found that the Veteran's current low back disability was less likely than not to have been caused by in-service injuries.  The examiner's rationale was based upon her review of the Veteran's file, which she found did not support the Veteran's claim based on his statements regarding date of onset.

In a November 2013 statement, the Veteran's VA physician's assistant stated that the Veteran is a patient of his and that he has complained of back pain that started while he was in the military.  The Veteran gave him medical documentation from August 1980 and April 1981 showing that he was treated in service for low back pain.  The physician's assistant opined that "it appears that [the Veteran's] back pain more likely than not did begin while in the military, and his back pain has continued since."

VA treatment records from January 2014 reveal that a VA physician found that based on the Veteran's documentation of back pain in service that was supplied during his visit, the Veteran's "low back pain has been ongoing ever since his early years in the military."  The physician opined that the Veteran's back pain during service was "most likely contributing to some of his facet dysfunction being seen today."

Private treatment records from January 2015 include a positive nexus opinion from the Veteran's current treating physician.  The private examiner opined that the Veteran's recent spinal surgery is related to his two prior surgeries from 2003 and 2004 as well as his in-service injuries.  He reasoned that "were not for the original back injury, there is no obvious reason why [the Veteran] would develop this sequence of events."  The private examiner continued, "Therefore, I have to assume based on the documents available, as well as my own understanding of spinal disorders, to provide an opinion that [the Veteran's] current situation relative to his spine is as a direct result of his military service connected injury."

In March 2015, the Veteran testified at a Board hearing before the undersigned Veteran's Law Judge.  During the hearing, the Veteran clarified that he has been experiencing back pain continuously since service, and that his endorsement of pain since only August of 2003 that is found in his private treatment records was taken out of context.  He explained that when the 2003 private physician asked the Veteran how long his back has been hurting the Veteran thought this question was about his more recent pain episode and not the overall duration of his low back problems.  See Hearing Transcript, pp. 9-10.

The Veteran also testified that he had sought treatment for lower back pain since he left service; however, the Veteran stopped treatment around 1997 and the private treating physician retired at sometime around the year 2000.  Id. at 6.  The Veteran said that he did not seek these private records until 2010 when he initially learned about VA compensation benefits, but found that it was too late to retrieve them at this time.  Id. at 7.  

The Board finds that the Veteran has credibly testified he began experiencing low back pain while in service and that it has continued to the present day.

In reaching this conclusion, the Board acknowledges that the October 2013 VA examiner found that it was not likely that the Veteran's low back disability was related to military service, reasoning that there were no complaints of back pain in the service treatment records and the Veteran endorsed onset of pain since only August of 2003.  However, the examiner did not have the benefit of the Veteran clarifying the onset of when he first began experiencing low back pain as the examination did not include an in-person examination.  As such, the VA examiner's conclusion is not found to be probative with regard to a low back disability as it is not based on a complete consideration of the relevant evidence, and it is therefore insufficient to rebut the Veteran's credible statements as to continuity.  In addition, the Board finds the November 2013 and January 2014 VA medical opinions, as well as the January 2015 private medical opinion are probative of a positive nexus to service.  

Based on the foregoing, and resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for a low back disability is warranted and the claim is granted.  


ORDER

Service connection for residuals of a status post L4-S1 hemilaminectomy, discectomy, with medial facetectomy (claimed as chronic lower back pain) is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


